 110DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the rule is salutary and not unreasonable in its requirements, andthat it is essential to certainty in procedural matters that parties beheld to strict compliance therewith.As the last day of the 5-day period provided by Section 102.61 forfiling objections to the election was November 19, 1952, we must findthat the Petitioner's objections received and filed at the RegionalDirector's office on November 20, 1952, were not timely filed .4Ac-cordingly, we shall dismiss the Petitioner's objections and its excep-tions.As the Intervenor has secured a majority of the votes cast, weshall certify it as the bargaining representative of the employees inthe appropriate unit.Certification of RepresentativesIt is hereby certified that United Electrical, Radio & MachineWorkers of America (UE) and its Local No. 732 has been designatedand selected by a majority of the employees of the General ElectricCompany at its Tiffin Plant of the Fractional Horsepower MotorDepartment, Tiffin, Ohio, in the unit heretofore found by the Boardto be appropriate in Case No. 8-RC-1524 as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, as amended, the said organization is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.* In view of our finding herein,it is unnecessary for us to consider whether by servingcopies of its letter on the other parties on November 20, 1952,the Petitioner complied withthe requirement in Section 102.61 of immediate service upon the other parties.GENERAL ELECTRIC COMPANYandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO AND MACHINE WORKERS, CIO, PETITIONER.Case No.2-RC-41P2.February 27, 1953Second Supplemental Decision and Certification ofRepresentativesPursuant to a Supplemental Decision, Order, and Direction of Elec-tion," issued on September 30, 1952, an election was conducted onOctober 15, 1952, under the direction and supervision of the RegionalDirector for the Second Region, among the employees in the unit3 100 NLRB 1315.103 NLRB No. 12. GENERAL ELECTRIC COMPANY111found appropriate.At the conclusion of the election the parties werefurnished with a tally of ballots which shows that of approximately760 eligible voters, 123 valid ballots were cast for the Petitioner, 489valid ballots were cast for the Intervenor, United Electrical, Radioand Machine Workers of America (UE) and its Local 332, there were2 void ballots and 6 challenged ballots, and 10 ballots were cast againstparticipating labor organizations.On October 22, 1952, the Regional Director received from the Pe-titioner a letter dated October 20, 1952, reading as follows :This is to notify you that we are hereby filing objections to anelection held on October 15, 1952 in Ft. Edward and HudsonFalls, N. Y. at the installations of the General Electric Companybetween the International Union of Electrical, Radio and Ma-chineWorkers, CIO and United Electrical, Radio and MachineWorkers of America, Local 332-Case No. 2-RC-4122.On or about September 12, 1952 the General Electric Com-pany concluded a wage and contract settlement with UnitedElectrical, Radio and Machine Workers of America. Such agree-ment covered and was made applicable to employees in the aboveplant.At the time the agreement was concluded there was pend-ing before the National Labor Relations Board a proceedingwhich gave rise to a question concerning representation involv-ing such employees. Shortly after the conclusion of an agreement,on October 2, 1952, the National Labor Relations Board directedan election among such employees on the basis of a petition filedby IUE-CIO. Execution of the agreement by the General Elec-tricCompany and United Electrical, Radio and MachineWorkers while a question concerning representation was pendingconstituted interference with the right of employees to selecttheir own bargaining agent and amounted to illegal assistanceby the General Electric Company to United Electrical, Radioand Machine Workers of America.Based on the above objection we request that the said electionbe set aside and a new election be held.The Petitioner did not serve a copy of this letter on the Intervenor.On December 30,1952, the Regional Director issued and served uponthe parties his report on objections in which he recommended thatthe Petitioner's objections be overruled upon the ground that therewas ample evidence to show that the Petitioner was fully aware ofthe execution of the contract between the Employer and the Intervenorprior to the issuance of the Board's supplemental decision;that notonly did the Petitioner raise no question concerning the execution andratification of this agreement,but issued several leaflets attacking 112DECISIONS OF NATIONALLABOR RELATIONS BOARDthe agreement as a "sell-out of the employees"; and that, neverthe-less, the Petitioner proceeded to an election with full knowledge of thecontract.On January 15, 1953, the Petitioner filed timely exceptions, whichwere served on all parties, contending that it did not learn that theSeptember 12 contract was applicable to the Hudson Falls plant untilOctober 15, 1952, and at no time did it ever willingly or knowinglywaive its right to urge application of the contract to the HudsonFalls plant as a ground for objecting to the election.Moreover, thePetitioner asserts that the Regional Director's theory ofwaiver isinconsistent with the Board's recent holding in theGreat Atlanticand Pacific Tea Companycase 2While we agree with the Petitioner that because of our decision intheGreat Atlantic and Pacific Tea Companycase the Regional Di-rector's waiver theory is inapplicable here,we also agreewith theRegional Director's recommendation, but for a differentreason.Section 102.61 of the published rules of the Board requires that,within 5 days after the tally of ballots has been furnished, any partymay file with the Regional Director objections to the conduct of theelection or conduct affecting the results of the election, which shallcontain a short statement of the reasons therefor; and thatcopyofsuch objections shall immediately be served on each of the other partiesby the party filing them, and proof of service be made.The Petitioner did not serve upon the Intervenor a copy of itsletter of October 20, 1952, which set forth the fact of, and the basisfor, its objections to the election.In failing to do this,we are satis-field that the Petitioner did not follow the fundamental procedureessential to fairness, as set down in our rules, and we shall not con-sider the objections.3Accordingly, we shall dismiss the Petitioner'sobjections and its exceptions.As the Intervenor has secured a ma-j ority of the votes cast, we shall certify it as the bargainingrepresenta-tive of the employees in the appropriate unit.Certification of RepresentativesIt is hereby certified that United Electrical, Radio and MachineWorkers of America (UE) and its Local 332 has been designated andselected by a majority of the employees of the General Electric Com-pany at its Hudson Falls plant which includes the buildings locatedat John Street, Hudson Falls, New York, and the buildings locatedat Upper Broadway, Fort Edward, New York, in the unit heretoforefound to be appropriate by the Board as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)2 101 NLRB 1118.3 FreeportGasCoal Company,99, NLRB 949. POINSETT LUMBER AND MFG. CO.113of the Act, as amended, the said organization is the exclusive repre-sentative of all the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.POINSETT LUMBER AND MFG.Co.andINTERNATIONALUNION OF ELEC-TRICAL,RADIO AND MACHINE WORKERS(CIO).Case No. 11-CA-522 (formerly 10-CA-1233).March 2,1953Decision and OrderOn October 2, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report, and the Respondent filed a sup-porting brief.' The Respondent's request for oral argument before theBoard is denied, as the record, including the exceptions and brief, ade-quately presents the issues and positions of the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modi-fications :1.Like the Trial Examiner, we find that the Respondent violatedSection 8 (a) (1) of the Act by the interrogation and threats detailedin the Intermediate Report.However, in so finding, we do not relyupon Supervisor Robertson's inquiry of employee Reed concerning thedifference between the "CIO and the Carpenter's Union, AFL."1The Respondent'smotion to dismiss the Union's exceptions because they were notaccompanied by a supportingbrief is denied.Section 102.46 of the Board's Rules andRegulations permits,but doesnot require,the partiesto file briefs in support of theirexceptions.' Pursuantto the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel [Chairman Herzog andMembers Styles and Peterson].103 NLRB No. 7.